Citation Nr: 0716675	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-13 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability. 

2.  Entitlement to service connection for a left lower 
extremity disability, other than that of the left hip 
(claimed as disabilities of the left thigh and knee).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which in pertinent part, denied the 
benefits sought on appeal.  

The veteran appeared and testified at a June 2004 RO hearing 
before a hearing officer.  A copy of the hearing transcript 
has been associated with the claims file.

In January 2007, upon initial review of the case, the Board 
requested a medical opinion from Veterans Health 
Administration (VHA opinion) in accordance with 38 C.F.R. 
§ 20.901(a).  The VHA opinion has since been prepared and 
associated with the claims file.


FINDINGS OF FACT

1.  The medical evidence of record shows that it is more 
likely than not that the veteran's currently diagnosed left 
hip disability had its onset during active duty service.

2.  The medical evidence of record does not show that the 
veteran has a left lower extremity disability, other than the 
left hip, related to service. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left hip 
disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b); 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Entitlement to service connection for a left lower 
extremity disability, other than a left hip disability, is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently suffers from left hip 
and left lower extremity disabilities as a result of injuries 
sustained during active duty service.  Specifically, the 
veteran contends that at the time he was wounded in the right 
thigh from shrapnel in Vietnam, the explosion caused him to 
fall very hard on his left side, causing injury and resulting 
in the currently claimed disabilities of the left hip and 
left lower extremity.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Board notes that where a veteran who served for ninety 
(90) days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
diseases (such as arthritis) to a degree of 10 percent or 
more within one year from separation from service, such 
disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

At this point, the Board points out that the veteran's 
service personnel records show that he was awarded the Purple 
Heart for his service during the Vietnam war.  Under the 
circumstances, the Board takes note of 38 U.S.C.A. § 1154(b) 
(West 2002), which states, in pertinent part, that in any 
case where a veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a 
combat related disease or injury will be considered 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence during service, and, to that end, VA shall 
resolve every reasonable doubt in favor of the veteran.  

The veteran's service medical records (SMRs) show that he was 
wounded by shrapnel in the right thigh.  The SMRs are devoid 
of any record that the veteran complained of, was diagnosed 
with, or treated for, any injuries sustained to the left hip 
or left lower extremity.  The Board takes note of the 
veteran's June 2004 RO hearing testimony stating that he 
mentioned he fell and hurt is left side to the military 
doctors, but that they did not treat it.  The veteran further 
testified that he had problems with his left hip and left 
lower extremity at the time of his discharge.  However, the 
veteran's May 1971 examination upon separation from service 
clinically evaluated the veteran's lower extremities and 
pelvis as normal.

I.  Service Connection for Left Hip

Turning to the post-service medical records, an October 2001 
VA clinical record notes that the veteran complained of 
chronic left hip and low back pain, which the veteran 
reported has progressively worsened since being wounded by 
shrapnel in the right thigh during service.  Physical 
examination revealed stiffness and pain with some decreased 
movement of the left hip.  The assessment was "[c]hronic low 
back pain and left hip pain.  Most likely degenerative joint 
disease secondary to injury." 

A December 2001 VA orthopedic consultation report notes the 
veteran's complaints of left hip pain since falling out of 
the vehicle in Vietnam at the time he was wounded by shrapnel 
in the right thigh, and that there was no specific diagnosis 
or treatment for the left hip pain over the years.  Upon 
review of radiology reports in conjunction with a physical 
examination, the impression was "profound left hip 
degenerative joint disease."  The examiner did not opine 
whether the veteran's left hip disability was related to the 
reported fall on his left hip in service, or any other 
trauma.

An April 2002 VA examination of the joints notes the veteran's 
history of worsening pain in the left hip since injuring it 
during service.  The examiner also reported that the veteran 
worked as a bricklayer until 1999, and that after that he could 
no longer work, partly due to the left hip pain.  The examiner 
opined that the veteran's left hip disability "is unlikely to 
have resulted from his service-connected right thigh shrapnel 
fragment wound and suggests other alternative explanations."  
The examiner also stated that the veteran's chronic disability of 
the left hip "has caused him leg length discrepancy and a severe 
limp."  The examiner did not comment on whether the veteran's 
left hip disability is related to the fall the veteran reported 
in service.  

A February 8, 2007, VHA opinion included a review of the claims 
file, recounting the veteran's history since service and 
considering the medical evidence.  The examiner opined that: 


Assuming that the veteran fell onto his left side 
from the height of a troop carrier while in combat 
on 12 February 1971, it is at least as likely as 
not that his left hip arthritis, documented on his 
x-rays thirty years later, was initiated and caused 
by and is a result of that fall.  

At the outset the Board notes that as the veteran is not 
shown to have suffered arthritis within one year of 
separation from service, entitlement to service connection 
for the veteran's left hip disability on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 is not warranted.

A review of the record, however, shows that taken together, 
the weight of the lay evidence and medical evidence supports 
the veteran's claim of entitlement to service connection for 
a left hip disability on a direct basis.  Despite the fact 
that there is no documentary evidence contained in the SMRs 
showing that the veteran injured his left hip in service, the 
Board finds that the veteran's testimony and written 
statements credible affirming that he did suffer trauma to 
his left hip in service at the same time he was wounded in 
the right thigh, when considered in context of the 
circumstances surrounding the veteran's participation in 
combat.  Specifically, the Board finds it credible that the 
explosion that caused the right thigh shrapnel injury also 
resulted in the veteran's claimed hard fall on his left hip.  
Therefore, in accordance with 38 U.S.C.A. § 1154(b), the 
Board resolves reasonable doubt in favor of the veteran and 
assumes that he injured his left hip during service as 
consistent with the circumstances, conditions, or hardships 
related to his documented participation in combat with the 
enemy during the Vietnam War. 

In view of the veteran's credible assertions of in-service 
injury to his left hip, the medical evidence showing a 
currently diagnosed left hip disability, and the VHA opinion 
linking the veteran's current left hip disability to the 
injury sustained in service, the Board resolves all 
reasonable doubt in favor of the veteran and concludes that 
service connection for a left hip disability is warranted.     

II.  Left Lower Extremity Disability Claim Separate From Left 
Hip

The veteran claims that he suffers from disabilities of the 
left lower extremity other than that affecting the left hip.  
VA treatment records reveal that the veteran has had 
instances of bilateral pedal edema and bilateral swelling of 
the knees.  To assess this problem, VA conducted bilateral 
venous doppler ultrasound examinations of the lower 
extremities in April 2002 and June 2002.  Both studies were 
normal.  The medical evidence does not indicate that any 
swelling of the left lower extremity has been caused by any 
orthopedic or other pathology arising from the left lower 
extremity; rather, a review of the medical indicates that 
such swelling is a symptom of the veteran's other health 
problems.  The medical evidence therefore does not show that 
the veteran suffers from a diagnosed injury or disease of the 
left lower extremity other than that caused by the left hip 
disability. 

Therefore, upon review of the evidence of record in 
conjunction with the applicable laws and regulations, the 
Board finds that service connection for a left lower 
extremity disability, other than the left hip disability, is 
not warranted.

At the outset, the Board notes that as there is no evidence 
of arthritis of left lower extremity a degree of 10 percent 
or more within one year of separation from service, 
presumptive service connection therefor under 38 C.F.R. 
§§ 3.307, 3.309(a) is not warranted. 

In evaluating whether direct service connection for a left 
lower extremity disability is warranted, the Board reiterates 
that in order to be granted service connection, it must be 
shown that the veteran suffers from a current disability 
resulting from an injury suffered or disease contracted in 
line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  But 
there is no medical evidence that the veteran currently 
suffers from any disability of the left lower extremity 
(other than that affect the left lip).  It is now well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  Further, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The current 
medical records do not reveal that the veteran currently 
suffers from any disability of the left lower extremity.  
Therefore, the weight of the medical evidence shows that the 
veteran does not have a current disability of the left lower 
extremity and, accordingly, service connection for a left 
lower extremity disability cannot be granted as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has considered the veteran's written statements 
submitted in support of his contention that he currently has 
a left lower extremity disability resulting from service.  
However, these statements do not serve as competent medical 
evidence of a current diagnosis of a left lower extremity 
ailment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  There is simply no medical evidence to support his 
contention that he currently has a current left lower 
extremity disability, aside from the left hip disability for 
which the veteran was awarded service-connection herein.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left lower extremity disability.  
As such, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

During the pendancy of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA satisfied its duty to notify by means of a September 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that were issued prior to the initial AOJ decision 
dated in September 2002.  The September 2001 letter informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit any other 
evidence and/or information in her possession believed to be 
supportive of the claim to the AOJ.  

In regard to the issue of service connection for the left hip 
disability, as the veteran has been fully awarded the benefit 
sought in this decision, any defect as to the timing of VCAA 
notice is and the assistance provided the veteran is 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Further, the recent Federal Circuit's in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir., May 16, 2007), to the 
extent it establishes a new analysis of the burdens of the 
parties in respect prejudicial error regarding defects in 
VCAA, is not for application also because the issue of 
service connection for a left hip disability claim is now 
granted in full. See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In regard to the issue of entitlement to service connection 
for a left lower extremity disability other than the service-
connected left hip disability, the appellant was afforded a 
meaningful opportunity to present evidence and argument and 
to participate in his appeal.  In this case, the appellant 
provided written statements, testified at a hearing before 
the RO, and relevant VA clinical records were also associated 
with the claims file.  Variously dated and subsequent VA 
notice letters and rating actions again informed the veteran 
of all the applicable laws and regulations pertinent to his 
claim and the reasons his claim was denied.  Accordingly, 
Board holds that the appellant, in fact, was provided with a 
meaningful opportunity to participate in his claim by VA.  
All available VA and other records that are known to be 
relevant and that still exist have been obtained and 
considered by the AOJ and the Board consistent with the duty 
to assist the appellant in compliance with 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The appellant was assisted by 
his accredited representative.  The RO issued supplemental 
statements of the case (SSOCs) in November 2004 and December 
2005 essentially readjudicating the appellant's claim based 
on new evidence developed and new arguments advanced.  Hence, 
as the claim was readjudicated following the provision of 
adequate notice, any error as to the timing of the notice is 
nonprejudicial.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (As long as a determination was made following the 
notice letter, there is no need to draw a distinction as to 
whether an adjudicatory decision was issued in a rating 
decision or a statement of the case.) 

Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  Moreover, under 
the circumstances of this case, as service connection for a 
left lower extremity disability is denied as a matter of the 
law, the purpose of the VCAA was not frustrated, any error in 
timing with regard to the Dingess/Hartman notice remains 
harmless.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir., May 
16, 2007).  As all the requirements of the duty to notify and 
assist the veteran have been met, appellate review is 
appropriate.  


ORDER

Service connection for a left hip disability is granted, 
subject to the laws and regulations governing monetary 
awards.

Service connection for a left lower extremity disability is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


